Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 12/13/2021, in response to the rejection of claims 1-13 from the non-final office action, mailed on 10/15/2021, by amending claim 1; canceling claim 3; and adding new claims 21-25, is acknowledged and will be addressed below.

Election/Restrictions
Claims 14-20 remain withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) The “in at least one of the second regions, the second plurality of openings are disposed at a side of the third plurality of openings corresponding to the second plurality of openings along the second direction” of Claim 10 is the same as the “in at least one of the second regions, the second plurality of openings are disposed at a side of the third plurality of openings corresponding to the second plurality of openings along the predetermined direction” of Claim 6, except the portion “along the second direction” of the claim 10.
.
Appropriate correction is required.

Claim interpretation
(1) In regards to the “A mask comprising: a first region provided with a first plurality of openings; and second regions located at both sides of the first region along a predetermined direction, wherein at least one of the second regions is provided with a third plurality of openings, and the third plurality of openings are disposed adjacent to the first plurality of openings and characterized by a same shape and a same arrangement as the first plurality of openings” of Claim 1,
The claim is merely interpreted that the mask has plural same openings and, in the mask, some of the openings are grouped as a first region and the other openings are grouped as a second region. However, differently naming a region with a portion of the openings is mere different use of the mask, and it does not change the structure itself of the mask.
More specifically, even if the applicants’ openings are differently grouped, depending on any desired different use, the mask itself still has the same structure, for instance, see the illustrations below, which are reproduced from the applicants’ Fig. 2. The all three masks below have the same structure, but the opening region is simply differently grouped. Therefore, in view of the structure itself, the all three masks are not different.


    PNG
    media_image1.png
    569
    1149
    media_image1.png
    Greyscale


(2) In regards to the “The “wherein: at least a part of the first plurality of openings are configured to form a first type of sub-pixels when the mask is in a first state, and the first plurality of openings and at least a part of the third plurality of openings are configured together to form a second type of sub-pixels different from the first type of sub-pixels, when the mask moves a predetermined distance along the predetermined direction to be in a second state” of Claim 1;
The “to form a first type of sub-pixels when the mask is in a first state” and “to form a second type of sub-pixels different from the first type of sub-pixels, when the mask moves a predetermined distance along the predetermined direction to be in a second state” are functional results obtained by use of the movable mask having plural 
Consequently, when an apparatus of a prior art teaches a mask having plural openings and the mask is moved by a predetermined distance along the predetermined direction, it will be considered meeting the limitation, because the mask is clearly capable of forming the first type of sub-pixels and also a type of sub-pixels different from the first type of sub-pixels, by the movement of the mask.

(3) In regards to the “wherein, the first plurality of openings and the third plurality of openings are arranged in lines along a direction perpendicular to the predetermined direction, and in the first region and the second regions, a first distance d1 along the predetermined direction between two adjacent openings of the first plurality of openings, a first distance d1 along the predetermined direction between two adjacent openings of the third plurality of openings, and a first distance d1 along the predetermined direction between a first opening of the first plurality of openings and a second opening of the third plurality of openings adjacent to the first opening all satisfy an equation (1): d1=N X L (1) wherein, L is the predetermined distance the mask moves along the predetermined direction, and N is the number of types of sub-pixels to be formed” of Claim 1, and “wherein, in the first region and the second regions, a first distance d1 along the predetermined direction between two adjacent openings of the first plurality of openings, a first distance d1 along the predetermined direction between two adjacent openings of the third plurality of openings and a first distance d1 along the predetermined direction between a first opening of the first plurality of openings and a 
According to the applicants’ disclosures,
It appears the equation (1) is obtained when a sequentially movable mask having the same openings 11, 21, disclosed in the applicants’ Fig. 2 (see also Figs. 3-6), is used, and the equation (2) is obtained when a sequentially movable mask having the same openings 11, 21, disclosed in the Fig. 8 (see also Fig. 9-11), is used.
Consequently, when an apparatus of a prior art teaches a movable mask having plural same openings, as disclosed in the applicants’ disclosures, it is considered the prior art’s mask is clearly capable of satisfying the equations.

(4) In regards to the “wherein, along a direction at a predetermined angle from the predetermined direction, the first plurality of openings and the third plurality of openings are arranged in lines, and the third plurality of openings are arranged in M lines, where M is an integer and M≥N-1, and N is the number of types of sub-pixels to be formed” of Claim 4, “wherein, three types of sub-pixels are to be formed, the predetermined direction is a second direction, a first direction is perpendicular to the second direction, the first plurality of openings in the first region and the third plurality of openings in one of the second regions are aligned in rows and columns along the first direction and the second direction, and the third plurality of openings are distributed in a line in the second direction; and in at least one of the second regions, the second plurality of openings are disposed at a side of the third plurality of openings 
According to the applicants’ disclosures,
It appears the claim 10 defines an arrangement of the same openings 11, 21 of the mask, disclosed in the applicants’ Fig. 2 (see also paragraph [0042-0043] of the published instant application), and the claims 4 and 11 define an arrangement of the same openings 11, 21 of the mask, disclosed in the Fig. 8 (see also paragraph [0066]).
Consequently, when an apparatus of a prior art teaches the opening arrangements, disclosed in the applicants’ disclosures, it will be considered meeting the limitation.

(5) The “wherein the first type of sub-pixels include red sub-pixels, and the second type of sub-pixels include green sub-pixels” of Claim 21 defines a film product by use of the claimed mask, thus it is an intended use of an apparatus. Therefore, the 
When a mask of a prior art teaches film formation by use of the mask, regardless of what type of film is formed, the apparatus itself is sufficient to meet the claimed requirement.
 
MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5, 7-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) In the current amendment, claim 3 is canceled and the canceled limitation is incorporated into the claim 1. The feature of Claim 3 is focused on the feature of the applicants’ Fig. 2, see also the applicants’ paragraph [0034]. Thus, the claim 1 is no longer generic to all the applicants’ different embodiments.
Claims 4-5 and 11 are focused on the feature of the applicants’ Fig. 8 (see also paragraph [0062-0066]), which is a different embodiment. However, the claims 4-5 and 11 are dependent from the amended Claim 1 defining the feature of Fig. 2, thus, it is not 
For the purpose of examination, the claims 4-5 and 11 for different embodiment will be considered as canceled claims.

(2) Claims 7-9 are dependent from Claim 3, however, the claim 3 is canceled in the current claim amendment, thus it is not clear, how the claims 7-9 are constructed.
For the purpose of examination, the claims 7-9 will be considered as canceled claims or because the claim 7 is the same as the claim 6, the claims 8-9 will be examined as dependent from Claim 6 and the claim 7 will be considered as canceled claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6, 8-10, 12-13 and 21-25 are rejected under 35 U.S.C. 103 as obvious over Ohshita (US 20040183435, hereafter ‘435).
Regarding to Claim 1, ‘435 teaches:
Film formation mask (title, the claimed “A mask”);
The film formation mask 10 has the openings 10A (Fig. 2, [0032], note a center portion of the openings 10A can be defined as a first region, and both sides of the center portion can be defined as a second region along the length direction of the mask, see the first illustration below. Further note each opening 10A is a stripe-like opening, 

    PNG
    media_image2.png
    449
    743
    media_image2.png
    Greyscale

FIG. 5A shows a process of forming film stripes 30R of a first color (red), and FIG. 5B and FIG. 5C show processes of forming film stripes 30G of a second color configured to form a first type of sub-pixels when the mask is in a first state, and the first plurality of openings and at least a part of the third plurality of openings are configured together to form a second type of sub-pixels different from the first type of sub-pixels, when the mask moves a predetermined distance along the predetermined direction to be in a second state”);

    PNG
    media_image3.png
    819
    582
    media_image3.png
    Greyscale

As discussed in above, the single stripe-like opening 10A can be in a form of a plural openings, therefore, the single stripe-like opening 10A of the first and second regions in the first illustration above have plural openings in lines along a direction perpendicular to the length direction of the mask (the claimed “wherein, the first plurality of openings and the third plurality of openings are arranged in lines along a direction perpendicular to the predetermined direction”);
As discussed in above, the plural openings in the first and second regions has the same shape and arrangement, thus all distances between the openings can be defined as a distance, such as d1 (the claimed “and in the first region and the second regions, a first distance d1 along the predetermined direction between two adjacent openings of the first plurality of openings, a first distance d1 along the predetermined direction between two adjacent openings of the third plurality of openings, and a first distance d1 along the predetermined direction between a first opening of the first plurality of openings and a second opening of the third plurality of openings adjacent to the first opening”);
As discussed in the second illustration above, the openings in the first and second regions are sequentially moved, therefore, all distances d1 between the same openings of the mask clearly satisfy the claimed equation, see the claim interpretation above (the claimed “all satisfy an equation (1): d1=N X L (1) wherein, L is the predetermined distance the mask moves along the predetermined direction, and N is the number of types of sub-pixels to be formed”).

In case the applicants keep arguing that ‘435 does not explicitly teach the equation,
‘435 teaches the film formation mask 10 is moved by a distance P/3 ([0039]), and Fig. 2 of ‘435 shows a distance P between the openings 10A of the mask 10.

Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have obtained the claimed equation d1=N X L, for the purpose of depositing of three colors, because the distance P between the openings 10A is obtained by sum of all movement distance for each color deposition, in other words, P= three colors x moving distance P/3, see also the third illustration below. This is applied all distance between the same openings of the mask.

    PNG
    media_image4.png
    392
    449
    media_image4.png
    Greyscale


Regarding to Claim 2,
As discussed in the claim 1 rejection above, the single stripe-like openings 10A of the first and second regions have plural openings, thus they are arranged in the same manner. The plural openings in the second region are arranged in one line along a direction perpendicular to the length direction of the mask. Further, Fig. 12A of ‘435 shows the openings 13D in plural lines having the same shape as the openings 13A are arranged along a direction at an angle from the length direction of the mask (the claimed “wherein, the third plurality of openings are arranged in a same manner as an arrangement of the first plurality of openings, and the third plurality of openings are arranged in M lines along a direction at a predetermined angle from the predetermined direction, where M is an integer and M≥1”).

Regarding to Claim 6,
‘435 further teaches openings 10D ([0031], note the opening 10D is also a single stripe-like opening, however, as discussed in the claim 1 rejection above, making single 

Regarding to Claim 8,
Figs. 8A-8C of ‘435 shows pitch between the openings 11A and 11D may be larger, equal or smaller than pitch between the openings 11A (the claimed “wherein, in the second regions, a second distance d2 along the predetermined direction between a third opening of the third plurality of openings and a fourth opening of the second plurality of openings adjacent to the third opening satisfies an equation (3): d2≥d1 (3)”).

Regarding to Claims 9-10,
As discussed in the claim 6 rejection above, the opening 10D can be in a form of plural openings, such as openings 15D of Fig. 12C. Further, Fig. 12A of ‘435 shows openings 13D, which is the same as the openings 13A, are arranged in at least two lines. Fig. 5 of ‘435 shows three types of pixels, which include red, green, and blue color. Further, as discussed in the claim 1 rejection above, the openings 10A and also 10D can be arranged to form a matrix, such as Fig. 2 of ‘473 (the claimed “wherein, in the second regions, the number of the second openings is more than one, and the second plurality of openings are arranged in at least two lines” of Claim 9, and “wherein, 

Regarding to Claim 12,
‘435 teaches rectangular openings 13A ([0056], the claimed “wherein, a shape of a first opening of the first plurality of openings is any of a square hole, a round hole, and a polygonal hole”).

Regarding to Claim 13,
‘435 teaches A film formation mask is used to form a film pattern of an organic layer containing a luminescent layer (abstract, note it is well-known in the art that the film formation is performed in a film formation apparatus including a vacuum chamber, the mask, and a film forming material container, further teaching of claim 1 was discussed in the claim 1 rejection above, the claimed “A vapor deposition device comprising the mask according to claim 1”).

Regarding to Claim 21,


Regarding to Claim 22,
Figs. 5A-5C of ‘435 shows sequential deposition by moving the opening of the mask in a predetermined distance, therefore, a distance between the Red color pixel and the Green color pixel is equal to the moving distance of the mask, see the fourth illustration below (the claimed “wherein a distance D2 between the first type of sub-pixels and the second type of sub-pixels along the predetermined direction equals to the predetermined distance L the mask moves along the predetermined direction”).

    PNG
    media_image5.png
    346
    965
    media_image5.png
    Greyscale


Regarding to Claims 23-24,
Figs. 12A-12C of ‘435 shows the openings 13D, 14D, 15D in the second region can be the same openings as the openings in the first region or can be different 

Regarding to Claim 25,
‘435 teaches the openings 10A of the film formation mask 10 are located inside the display area E of display panel, while the false openings 10D are placed outside the display area E ([0032]).

Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have provided more dimensional accuracy to the display area than the outside display area, for the purpose of providing higher display quality, because the display area is most critical area to determine the product quality (this reads into the claimed “wherein the second plurality of openings have a dimensional machining accuracy lower than that of the first plurality of openings”).

Response to Arguments
Applicants’ arguments filed on 12/13/2021 have been fully considered but they are not persuasive. For the purpose of improving the clarification of the examiner’s position, the examiner adds several illustrations reproduced from ‘435. 
In regards to the rejection of claim 1, the applicants argue that ‘435 fails to teach the new limitation of Claim 1, which was the feature of the canceled claim 3, because ‘435 teaches false opening 10D is shaped as a strip-like opening in '435. There is no discussion of the distance between false opening 10D since there is only one false opening 10D at either side of display area E of the display panel. Accordingly, '435 fails to teach that the distance along the movement direction of the film formation mask 10 between two adjacent false openings 10D equals to the predetermined pitch P, and further '435 merely teaches a strip-like false opening 10D, which is different in shape and arrangement from the luminescent areas 40R, 40G, and 40B that share the shape of a small rectangle, see the pages 10-11. 
This argument is found not persuasive.
The examiner maintains ‘435 clearly teaches the feature of Claim 1.
First, the applicants do not correctly understand the examiner’s interpretation. The applicants’ third plurality of openings in the second region do not correspond to the false opening 10D of ‘435. The false opening 10D of ‘435 corresponds to the applicants’ second plurality of openings 22 in the second region of Fig. 2, and a portion of the openings 10A of ‘435 corresponds to the applicants’ third plurality of openings 21 in the second region, and the rest of the openings 10A of ‘435 corresponds to the applicants’ first plurality of openings 11 in the first region.

Second, the applicants’ Fig. 2 shows the plural openings 11 and 21 are the exactly same, and the applicants merely define the openings 11 as the first openings in the first region and the openings 21 as the third openings in the second region. 

Third, the applicants’ claimed equation is obtained when the mask having plural same openings is sequentially moved for the purpose of each color deposition. ‘435 clearly teaches a mask having plural same openings and the mask is sequentially moved for each color deposition, therefore, the equation is clearly obtained as discussed in the rejection above.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.